DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a barrier (Claim 1, 2); weighted lid (Claim 1, 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (2006/0024831).
Claim 1, 12
Kao et al. (2006/0024831) discloses an apparatus and method of having a barrier (Fig. 32, Ref. 116) configured to be positioned above at least one well (Fig. 32, Ref. 20), wherein the at least one well (Fig. 32, Ref. 26) is configured to contain a liquid sample (See Abstract), wherein a vessel comprises the at least one well (Fig. 32, Ref. 26), wherein the vessel is transparent and is configured to be placed within a measurement chamber (Fig. 1b, Ref. 10), wherein a light measurement apparatus (Fig. 32, Ref. 200, 300) comprises the measurement chamber (Fig. 1b, Ref. 10), wherein the light measurement apparatus (Fig. 32, Ref. 200, 300) is configured to measure light scattered from the liquid sample and to collect the light scattered from the liquid sample from below the vessel (Fig. 32; Para. 0535), wherein the barrier (Fig. 32, Ref. 116) is configured to seal the at least one well (Fig. 32, Ref. 26) from the measurement chamber (Fig. 1b, Ref. 10); and a weighted lid (Fig. 32, Ref. 112; it is inherent that Ref. 112 has some sort of weight for pressing Ref. 116 against the wells Ref. 20) configured to press a bottom surface of the vessel (Fig. 32, Ref. 20) against a well plate retainer (Fig. 32, Ref. 102) of the measurement chamber (Fig. 1b, Ref. 10), thereby spreading heat (Para. 0518) among at least one well and thereby preventing the vessel from warping (It is inherent that the thermocycler block Ref. 102 of the prior art can produce heat therefore preventing warping of the vessel).  

    PNG
    media_image1.png
    680
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    524
    512
    media_image2.png
    Greyscale

Claim 2
 	Kao et al. (2006/0024831) discloses the barrier (Fig. 32, Ref. 116) includes the weighted lid (Fig. 32, Ref. 112).  
Claim 3
 	Kao et al. (2006/0024831) discloses the weighted lid (Fig. 32, Ref. 112) comprises a high conductivity Page 24 of 27material (Para. 0526).  
Claim 4
 	Kao et al. (2006/0024831) discloses the high conductivity material comprises one of metal, glass, and quartz (Para. 0526).  
Claim 5
 	Kao et al. (2006/0024831) discloses the high conductivity material comprises a transparent, thermally conductive material (Para. 0526).  
Claim 6
 	Kao et al. (2006/0024831) the transparent, thermally conductive material comprises quartz (Para. 0526).  
Claim 7
 	Kao et al. (2006/0024831) discloses the high conductivity material comprises an optically absorbing material (Para. 0526).  
Claim 8
 	Kao et al. (2006/0024831) discloses the optically absorbing material comprises one of black quartz and non-glare glass (Para. 0526; anti-reflective coating applied to both sides of window).  
Claim 9
 	Kao et al. (2006/0024831) discloses the weighted lid (Fig. 32, Ref. 112) further comprises a conformal sheet (Fig. 32, Ref. 80) attached to a bottom surface of the weighted lid (Fig. 32, Ref. 112).  
Claim 11
 	Kao et al. (2006/0024831) discloses the conformal sheet (Fig. 32, Ref. 80) is formed with an opening over each of the at least one well (Fig. 32, Ref. 26).  
Claim 13
 	Kao et al. (2006/0024831) discloses the vessel is a multiwell plate (Fig. 32, Ref. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (2006/0024831).
Claim 10
	Kao et al. (2006/0024831) discloses the claimed invention except for the conformal sheet comprises one of rubber, polytetrafluoroethylene (PTFE), and silicone. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Kao et al. (2006/0024831) with one of rubber, polytetrafluoroethylene (PTFE), and silicone since it was well known in the art that that using such materials can reduce static build-up, therefore improving measurement conditions and measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 22, 2022